Citation Nr: 0732548	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  04-17 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to non-service-connected death pension.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
October 1945.  He died in November 2001.  The appellant and 
the veteran married prior to the veteran's death.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2002 decision by the St. Petersburg, 
Florida Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
the appellant's claims for non-service-connected death 
pension and for accrued benefits.


FINDINGS OF FACT

1.  The appellant is the surviving spouse of the veteran.

2.  The appellant and the veteran were married after 1957, 
and less than one year prior to the veteran's death.

3.  No child was born to the appellant and the veteran.

4.  The RO granted, effective October 1, 2001, based on 
evidence in the claims file prior to the veteran's death, 
entitlement of the veteran to special monthly pension based 
on the need for aid and attendance.


CONCLUSIONS OF LAW

1.  The criteria for payment of non-service-connected death 
pension to the appellant as the surviving spouse of the 
veteran are not met.  38 U.S.C.A. § 1541 (West 2002); 
38 C.F.R. §§ 3.1(j), 3.52, 3.54 (2007).

2.  The appellant is entitled to payment of accrued benefits 
in the form of special monthly pension based on the need for 
aid and attendance that was due and unpaid to the veteran.  
38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Non-Service-Connected Death Pension

The appellant is seeking non-service-connected death pension 
as the surviving spouse of the veteran.  The appellant does 
not claim that the cause of the veteran's death was service 
connected.  VA pays pension to the surviving spouse of a 
veteran of a period of war.  38 U.S.C.A. § 1541.  The veteran 
had active service for more than two years during a period of 
war.  Death pension may be paid to a surviving spouse who was 
married to the veteran one year or more prior to the 
veteran's death, or for any period of time if a child was 
born of the marriage, or was born to them before the 
marriage.  38 C.F.R. § 3.54(a).  In the case of veterans of 
World War II, death pension may also be paid to a surviving 
spouse who was married to the veteran prior to January 1, 
1957.  Id.

Records in the claims file document that the veteran married 
E. C. P. in 1949.  In a 1985 claim for VA benefits, the 
veteran indicated that he was married, but had been separated 
from his wife since 1971.  In March 2001, a Florida court 
granted a petition for divorce, or dissolution, of the 
marriage of the veteran and E..  On November [redacted], 2001, the 
veteran and the appellant were married.  The veteran died on 
November [redacted], 2001.

The appellant and the veteran had a valid marriage beginning 
November [redacted], 2001.  They were married less than one year 
prior to the veteran's death.  The appellant has not reported 
that a child was ever born to herself and the veteran.  The 
appellant and the veteran were married after 1957.  
Therefore, the appellant is not entitled to death pension as 
the surviving spouse of the veteran.

The appellant has reported that she and the veteran lived 
together in common law marriage from 1972 until the veteran's 
death in 2001.  She contends that the common law marriage 
should be treated as marriage for purposes of establishing 
her entitlement to death pension as the veteran's surviving 
spouse.

Under the regulations governing VA pension, compensation, and 
dependency and indemnity compensation, marriage is defined as 
a marriage valid under the law of the place where the parties 
resided at the time of marriage, or the law of the place 
where the parties resided when the right to benefits accrued.  
38 C.F.R. § 3.1(j) (2007).  In this case, the marriage of the 
veteran and E. was not dissolved until March 2001.  The 
relationship of the veteran and the appellant could not be 
considered a marriage until after the veteran's March 2001 
divorce.  VA regulations provide that, under certain 
conditions, when an attempted marriage of a claimant to the 
veteran was invalid by reason of a legal impediment, the 
marriage will nevertheless be deemed valid.  38 C.F.R. 
§ 3.52.  The conditions for deemed valid marriage, however, 
include that the marriage occurred one year or more before 
the veteran died, or existed for any period of time if a 
child was born of the purported marriage or was born to them 
before such marriage.  38 C.F.R. § 3.52(a).  The relationship 
of the veteran and the appellant prior to November [redacted], 2001, 
did not meet the criteria for a deemed valid marriage.  As 
there was neither a valid marriage nor a deemed valid 
marriage of the appellant and the veteran one year prior to 
the veteran's death, the appellant is not entitled to VA 
death pension as the veteran's surviving spouse.

Accrued Benefits

The appellant filed a claim to receive, as the veteran's 
surviving spouse, accrued benefits due to the veteran.  The 
law and regulations governing claims for accrued benefits, as 
applicable to this case, state that, upon the death of a 
veteran, the veteran's lawful surviving spouse may be paid 
periodic monetary benefits to which the veteran was entitled 
at the time of death, and which were due and unpaid for a 
period not to exceed two years, based on existing rating 
decisions or other evidence that was on file when the veteran 
died.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2007).

In 1985, the RO found the veteran to be eligible for non-
service-connected pension.  In August 2001, the veteran 
submitted a claim for special monthly pension (SMP) based on 
the need for aid and attendance.  The veteran submitted 
information regarding his physical disabilities, and he had a 
VA medical examination in September 2001.  In a December 2001 
rating decision, the RO granted the veteran entitlement to 
SMP based on the need for aid and attendance.  The RO 
established entitlement to that benefit effective October 1, 
2001.

For purposes of entitlement to accrued benefits, a spouse is 
defined as the surviving spouse of the veteran, whose 
marriage meets the requirements of 38 C.F.R. § 3.1(j) or 
38 C.F.R. § 3.52.  Where the marriage meets the requirements 
of 38 C.F.R. § 3.1(j), date of marriage and continuous 
cohabitation are not factors.  38 C.F.R. § 3.1000(d)(1).  The 
appellant and the veteran had a valid marriage, and she is 
the surviving spouse of the veteran.

The RO officials who prepared the December 2001 rating 
decision were apparently unaware of the veteran's death on 
November [redacted], 2001.  Based on evidence that was on file when 
the veteran died, those officials found that the veteran was 
entitled to SMP based on the need for aid and attendance.  
The veteran was entitled to the SMP beginning October 1, 
2001.  It appears that the SMP was not paid to the veteran.  
The appellant, as the veteran's surviving spouse, is entitled 
to payment of the SMP that was due and unpaid to the veteran.


Notice and Assistance

Without deciding whether the notice and development 
requirements of 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 
3.159 have been satisfied in the present case, it is the 
Board's conclusion that it is not precluded from adjudicating 
the appellant's claims.  The Board is taking action favorable 
to the appellant on the issue of entitlement to accrued 
benefits and a decision at this point poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993).  As the law and not the facts are 
dispositive in the claim for nonservice-connected death 
pension, there is no reasonable possibility that further 
assistance to the appellant would substantiate her claim, and 
the duty to notify and assist provisions do not apply.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  Where 
the law and not the evidence is dispositive, the claim is 
denied because of lack of legal entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement of the appellant, as the surviving spouse of the 
veteran, to non-service-connected death pension is denied.

Entitlement of the appellant, as the surviving spouse of the 
veteran, to receive payment of special monthly pension due to 
the need for aid and attendance that was due and unpaid to 
the veteran, is granted, subject to the laws and regulations 
controlling the disbursement of monetary benefits.



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


